Exhibit 10.10

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of May 17, 2007 (“Effective Date”), by and between Rader Farms Acquisition
Corp., a Delaware Corporation (the “Company”) a wholly-onwed subsidiary of The
Inventure Group, Inc., a Delaware corporation, (“Inventure”), and Brad Rader
(the “Executive”).

WITNESSETH:

WHEREAS, Executive is not currently employed with the Company and the Company
desires to attract and retain the services of Executive, and Executive desires
to become employed by the Company, on the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company and Executive, intending to be legally
bound, hereby agree as follows:

1.             Employment.  The Company agrees to employ Executive as Vice
President/General Manager Rader Farms Inc., and Executive accepts such
employment and agrees to perform full-time employment services for the Company,
subject always to direction of the Chief Operating Officer of Inventure or his
designee (the “COO”) for the period and upon the other terms and conditions set
forth in this Agreement.

2.             Term.  The term of employment under this Agreement (the “Term”)
shall be for the period commencing on the Effective Date and ending on May
      , 2010; provided, however, that this Agreement may be terminated upon
written notice by either party as set forth in Section 5 below, for any reason
whatsoever, this being an “at will” employment agreement.  Sections 5 and 6 of
this Agreement shall govern the amount of any compensation to be paid to
Executive upon termination of this Agreement and his employment.

3.                                       Position and Duties.

3.1.          Service with the Company.  During the Term of this Agreement,
Executive agrees to perform such executive employment duties as the COO shall
reasonably assign to him from time to time.

3.2.          No Conflicting Duties.  Executive hereby confirms that he is under
no contractual commitments inconsistent with his obligations set forth in this
Agreement, and that during the Term of this Agreement, he will not render or
perform services, or enter into any contract to do so, for any other
corporation, firm, entity or person that are inconsistent with the provisions of
this Agreement or Executive’s fiduciary obligations to the Company.

4.                                       Compensation and Benefits.

4.1.          Base Salary.  As compensation for all services to be rendered by
Executive under this Agreement, the Company shall pay to Executive an annual
salary of $200,000.00 (the “Base Salary”). The Base Salary shall be subject to
review and change at the discretion of the Inventure Board of Directors (the
“Board”) (or its Compensation Committee), however, the Base Salary may not be
decreased without the written consent of the Executive.  The Company shall pay
the Base Salary to Executive on the Company’s regularly scheduled paydays in
accordance with the Company’s normal payroll procedures and policies.

4.2.          Bonuses.  Executive may be eligible for bonuses as determined by
the Board (or its Compensation Committee) in its discretion.

4.3.          Stock Options.  Within thirty (30) days after the Effective Date,
Inventure and Executive will enter into a Stock Option Award Agreement (the
“Award Agreement”), in the form attached hereto as Exhibit A, pursuant to which
Inventure shall grant to Executive, under Inventure’s current Option Plan,
options to purchase 100,000 shares of Inventure’s Common Stock, at an exercise
price per share equal to the closing price per share on the day prior to the
date of grant and otherwise on the terms and conditions set forth in the Award
Agreement and the Option Plan.


--------------------------------------------------------------------------------


4.4.          Participation in Benefit Plans.  Executive shall be included to
the extent eligible thereunder in any and all plans of the Company providing
general benefits for the Company’s executive employees, including, without
limitation, medical, dental, vision, disability, life insurance, 401(k) plan,
sick days, vacation, and holidays.  Executive’s participation in any such plan
or program shall be subject to the provisions, rules, and regulations applicable
thereto.  In addition, during the Term of this Agreement, Executive shall be
eligible to participate in all non-qualified deferred compensation and similar
compensation, bonus and stock plans offered, sponsored or established by Company
on substantially the same or a more favorable basis as any other employee of
Company.

4.5.          Business Expenses.  In accordance with the Company’s policies
established from time to time, the Company will pay or reimburse Executive for
all reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement, subject to the presentment of
appropriate supporting documentation.

4.6.          Automobile Allowance.  The Company shall pay Executive $850.00 per
month as an automobile allowance, less any required withholdings for tax
purposes (the “Monthly Car Allowance”).  Executive shall procure and maintain
adequate insurance coverage on the automobile he uses for Company purposes. 
Executive acknowledges that he may recognize taxable income in connection with
these payments and that these amounts will be reflected on Executive’s W-2, if
required by law.

5.                                       Termination.

5.1.          Disability.  At the Company’s election, Executive’s employment and
this Agreement shall terminate upon Executive’s becoming totally or permanently
disabled for a period of ninety (90) days or more in any twelve (12) month
period.  For purposes of this Agreement, the term “totally or permanently
disabled” or “total or permanent disability” means Executive’s inability on
account of sickness or accident, whether or not job-related, to engage in
regularly or to perform adequately his assigned duties under this Agreement.  A
reasonable determination by the Company of the existence of a disability shall
be conclusive for all purposes hereunder.  In making such determination of
disability, the Company may utilize such advice and consultation as the Company
deems appropriate, but there is no requirement of procedure or formality
associated with the making of a determination of disability.

5.2.          Death of Executive.  Executive’s employment and this Agreement
shall terminate immediately upon the death of Executive.

5.3.          Termination for Cause.  The Company may terminate Executive’s
employment and this Agreement at any time for “Cause” (as hereinafter defined)
immediately upon written notice to Executive.  As used herein, the term “Cause”
shall mean that Executive shall have in the reasonable judgment of the Board (i)
committed a criminal act or a single act of fraud, embezzlement, breach of
trust, or an act of gross misconduct, or (ii) violated any material written
Company policy or rules of the Company, unless cured by Executive within 30 days
following written notice thereof to Executive, or (iii) Executive’s willful and
material violation of, or noncompliance with, any securities laws or stock
exchange listing rules, including, without limitation, the Sarbanes-Oxley Act of
2002, provided that such violation or noncompliance resulted in material
economic harm to the Company, or (iv) refused to follow the reasonable written
directions given by the COO or his designee or breached any covenant or
obligation under this Agreement or other agreement with the Company, unless
cured by Executive within 30 days following written notice thereof to Executive.

5.4.          Resignation.  Executive’s employment and this Agreement shall
terminate on the earlier of the date that is one (1) month following the written
submission of Executive’s resignation to the Company or the date such
resignation is accepted by the Company.

5.5.          Termination Without Cause.  The Company may terminate Executive’s
employment and this Agreement without cause upon written notice to Executive. 
Termination “without cause” shall mean termination of employment on any basis
(including no reason or no cause) other than termination of Executive’s
employment hereunder pursuant to Sections 5.1, 5.2, 5.3, or 5.4.

2


--------------------------------------------------------------------------------


5.6.          Surrender of Records and Property.  Upon termination of his
employment with the Company, Executive shall deliver promptly to the Company all
credit cards, computer equipment, cellular telephone, records, manuals, books,
blank forms, documents, letters, memoranda, notes, notebooks, reports, data,
tables, calculations or copies thereof, that are the property of the Company and
that relate in any way to the business, strategies, products, practices,
processes, policies or techniques of the Company, and all other property, trade
secrets and confidential information of the Company, including, but not limited
to, all documents that in whole or in part contain any trade secrets or
confidential information of the Company that in any of these cases are in his
possession or under his control, and Executive shall also remove all such
information from any personal computers and other electronic devices that he
owns or controls.

6.             Compensation Upon the Termination of Executive’s Employment.

6.1.          In the event that Executive’s employment and this Agreement are
terminated pursuant to Section 5.1 (Disability), 5.3 (Cause), or 5.4
(Resignation), then Executive shall be entitled to receive Executive’s then
current Base Salary through the date his employment is terminated, but no other
compensation of any kind or amount.

6.2.          In the event Executive’s employment and this Agreement are
terminated pursuant to Section 5.2 (Death), Executive’s beneficiary or a
beneficiary designated by Executive in writing to the Company, or in the absence
of such beneficiary, Executive’s estate, shall be entitled to receive
Executive’s then current Base Salary through the end of the month in which his
death occurs, but no other compensation of any kind or amount.

6.3.          Unless Section 7 applies, in the event Executive’s employment and
this Agreement are terminated by the Company pursuant to Section 5.5 (Without
Cause), the Company shall pay to Executive, as a severance allowance, the
following amounts, but no other compensation or benefits of any kind: (a) if
Executive has been employed by the Company for less than one year after the
Effective Date, his then current monthly Base Salary and Monthly Car Allowance
for the four (4) month period following the date of termination, paid on the
Company’s regular paydays throughout that four-month period, (b) if Executive
has been employed by the Company for more than one year after the Effective
Date, his then current monthly Base Salary and Monthly Car Allowance for the six
(6) month period following the date of termination, paid on the Company’s
regular paydays throughout that six-month period and in either event (c) within
thirty (30) days after termination of Executive’s employment, any amounts
payable under any bonus plans for which Executive is eligible to participate as
of the date of the termination of his employment, after pro rating all targets,
quotas, and bonus payments as of the termination date, regardless when such
bonus may be due under the bonus plan.  Executive shall be entitled to receive
these benefits and payments only if he complies with his continuing obligations
to the Company as set forth in this Agreement.

7.             Change in Control.  In the event of both a Change in Control (as
defined below) and the occurrence of Good Reason (as defined below), the Company
shall, within thirty (30) days after occurrence of the last of these conditions,
pay Executive a lump sum amount equal to the sum of:  (a) 50% of Executive’s
then current annual Base Salary for twelve (12) months; (b) Executive’s Monthly
Car Allowance for twelve (12) months; and (c) any amounts payable under any
bonus plans for which Executive is eligible to participate as of the date of the
Change of Control, after pro rating all targets, quotas, and bonus payments as
of the date of the Change in Control, regardless when such bonus may be due
under the bonus plan.  Executive shall be entitled to receive these benefits and
payments only if he complies with his continuing obligations to the Company as
set forth in this Agreement.

3


--------------------------------------------------------------------------------


7.1.          Definition of Change in Control.  As used herein, a “Change in
Control” means both: (i) a change in the composition of the Board, as a result
of which less than a majority of the incumbent directors are directors who
either (x) had been directors of Inventure on the date 24 months prior to the
date of the event that may constitute a Change in Control (the “original
directors”) or (y) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved; and (ii)
one of the following events has occurred:  (a) the consummation of a merger or
consolidation of Inventure with or into another entity or any other corporate
reorganization, if more than 30% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation, or other reorganization is owned by persons who were not
stockholders of Inventure immediately prior to such merger, consolidation, or
other reorganization; or (b) the sale, transfer, or other disposition of all or
substantially all of Inventure’s assets.  A transaction shall not constitute a
Change of Control if its sole purpose is to change the state of Inventure’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held Inventure’s securities immediately
before such transaction.

7.2.          Definition of Good Reason.  As used herein, “Good Reason” means
any of the following:  (i) termination by the Company of Executive’s employment
and this Agreement without cause (as that term is defined in Section 5.5) within
three (3) months before, or within twelve (12) months after, a Change in
Control; (ii) a material reduction in Executive’s title, status, authority, or
responsibility at the Company within twelve (12) months after a Change in
Control; (iii) within twelve (12) months after a Change in Control, there is a
material reduction in the benefits that were in effect for the Executive
immediately prior to the Change in Control, and comparable reductions have not
been made in the benefits of the other members of senior management of the
Company; (iv) except with Executive’s prior written consent, relocation of
Executive’s principal place of employment to a location outside Whatcom County,
Washington within twelve (12) months following a Change in Control; or (v) any
material breach by the Company of its material obligations under this Agreement
within twelve (12) months following a Change in Control.

8.             Release.  As a condition precedent to the Company’s obligation to
provide Executive with the amounts set forth in Section 6.3 or Section 7,
Executive must first execute and deliver to the Company a legal release, in form
and substance acceptable to the Company, in which Executive releases Inventure,
the Company and their affiliates, directors, officers, employees, agents from
any and all claims, including claims relating to the Executive’s employment with
the Company, the termination of Executive’s employment, if applicable, and any
facts constituting Good Reason.

9.             Ventures.  If, during the Term of this Agreement, Executive is
engaged in or associated with the planning or implementing of any project,
program, or venture involving the Company and a third party or parties, all
rights in the project, program, or venture shall belong to the Company and shall
constitute a corporate opportunity belonging exclusively to the Company. Except
as approved in writing by the Board, Executive shall not be entitled to any
interest in such project, program, or venture or to any commission, finder’s
fee, or other compensation in connection therewith other than the Base Salary to
be paid to Executive as provided in this Agreement.

10.                                 Restrictions.

10.1.        Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

4


--------------------------------------------------------------------------------


10.1.1.     “Trade Secrets” means information that is not generally known about
the Company or its business, including without limitation about its products,
recipes, projects, designs, developmental or experimental work, computer
programs, data bases, know-how, processes, customers, suppliers, business plans,
marketing plans and strategies, financial or personnel information, and
information obtained from third parties under confidentiality agreements. 
“Trade Secrets” also means formulas, patterns, compilations, programs, devices,
methods, techniques, or processes that derive independent economic value, actual
or potential, from not being generally known to the public or to other persons
who can obtain economic value from its disclosure or use, and is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.  In
particular, the parties agree and acknowledge that the following list, which is
not exhaustive and is to be broadly construed, enumerates some of the Company’s
Trade Secrets, the disclosure of which would be wrongful and would cause
irreparable injury to the Company: (i) recipes for the Company’s specialty
potato chips, other salted snack foods, and other food products; (ii)
manufacturing processes for the foregoing products; (iii) pricing information;
(iv) product development, marketing, sales, customer, and supplier information
related to any Company product or service available commercially or in any stage
of development during Executive’s employment with the Company; and (v) Company
marketing and business strategies, ideas, and concepts.  Executive acknowledges
that the Company’s Trade Secrets were and are designed and developed by the
Company at great expense and over lengthy periods of time, are secret,
confidential, and unique, and constitute the exclusive property of the Company.

10.1.2.     “Restricted Field” means the growing, manufacturing, marketing and
selling of individual packages of quick frozen berries and any similar
businesses conducted by the Company during the Term.  The Company is in the
business of growing, manufacturing, and selling these products in the Business
Territory.

10.1.3.     “Non-Competition Period” means a period of 36 months after the
termination of Executive’s employment with the Company.

10.1.4.     “Business Territory” means the entire United States.

10.1.5.     “Non-Solicitation Period” means a period of thirty-six (36) months
after the termination of Executive’s employment with the Company.

10.2.        Non-Disclosure Obligations.  Executive shall not at any time,
during or after the Term of this Agreement, without the express written consent
of an officer of the Company, publish, disclose, or divulge to any person, firm
or corporation, or use directly or indirectly for the Executive’s own benefit or
for the benefit of any person, firm, corporation or entity other than the
Company, any Trade Secrets of the Company.

10.3.        Non-Competition Obligations.  Executive acknowledges the
substantial amount of time, money, and effort that the Company has spent and
will spend in developing its products and other strategically important
information (including but not limited to Trade Secrets), and agrees that during
the Non-Competition Period, Executive will not, alone or with others, directly
or indirectly, as an employee, agent, consultant, advisor, owner, manager,
lender, officer, director, employee, partner, stockholder, or otherwise, engage
in any Restricted Field activities in the Business Territory, nor have any such
relationship with any person or entity that engages in Restricted Field
activities in the Business Territory; provided, however, that nothing in this
Agreement will prohibit Executive from owning a passive investment of less than
one percent of the outstanding equity securities of any company listed on any
national securities exchange or traded actively in any national over-the-counter
market so long as Executive has no other relationship with such company in
violation of this Agreement.  The Non-Competition Period set forth in this
Section 10.3 shall be tolled during any period in which the Executive is in
breach of the restriction set forth herein.

5


--------------------------------------------------------------------------------


10.4.        Agreement Not to Solicit Customers.  Executive agrees that during
Executive’s employment with the Company hereunder and during the
Non-Solicitation Period, Executive will not, either directly or indirectly, on
Executive’s own behalf or in the service or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, to any
business that engages in Restricted Field activities in the Business Territory
(i) any person or entity whose account with the Company was sold or serviced by
or under the supervision of Executive during the thirty-six (36) months
preceding the termination of such employment, or (ii) any person or entity whose
account with the Company has been directly solicited at least twice by the
Company within the year preceding the termination of employment (the
“Customers”).  The Non-Solicitation Period set forth in this Section 10.4 shall
be tolled during any period in which the Executive is in breach of the
restriction set forth herein.

10.5.        Agreement Not to Solicit Employees.  Executive agrees that during
Executive’s employment with the Company hereunder and during the
Non-Solicitation Period, Executive will not, either directly or indirectly, on
Executive’s own behalf or in the service or on the behalf of others solicit,
divert, or hire away, or attempt to solicit, divert, or hire away any person
then employed by the Company, nor encourage anyone to leave the Company’s
employ.  The Non-Solicitation Period set forth in this Section 10.5 shall be
tolled during any period in which the Executive is in breach of the restriction
set forth herein.

10.6.        Non-Disparagement.  Executive agrees that during Executive’s
employment with the Company hereunder and thereafter, he will not, either
directly or indirectly, disparage, defame, or besmirch the reputation,
character, or image of the Company or its products, services, employees,
directors, or officers.

10.7.        Reasonableness.  Executive and the Company agree that the covenants
set forth in this Agreement are appropriate and reasonable when considered in
light of the nature and extent of the Company’s business.  Executive further
acknowledges and agrees that (i) the Company has a legitimate interest in
protecting the Company’s business activities and its current, pending, and
potential Trade Secrets; (ii) the covenants set forth herein are not oppressive
to Executive and contain reasonable limitations as to time, scope, geographical
area, and activity; (iii) the covenants do not harm in any manner whatsoever the
public interest; (iv) the covenants set forth herein do not completely restrain
Executive from working in Executive’s chosen profession, and Executive can earn
a livelihood in Executive’s profession without violating any of the covenants
set forth herein; (v) Executive has received and will receive substantial
consideration for agreeing to such covenants, including without limitation the
consideration to be received by Executive under this Agreement; and (vi) the
Company has entered into that certain Asset Purchase Agreement between the
Company, Rader Farms Inc. and all the shareholders of Rader Farms Inc. in part
in reliance on Executive’s agreement to be bound by this Agreement in connection
therewith and if Executive were to engage in prohibited activities in the
Restricted Field within the Business Territory, it would harm the Company.

10.8.        Indirect Benefit under Purchase Agreement.  Executive is the son of
Lyle and Sue Rader, the shareholders of Rader Farms Inc., a Washington Company
(“Rader Farms”), which has sold substantially all of its assets to the Company
pursuant to that certain Asset Purchase Agreement of even date herewith, and as
such Executive will receive substantial indirect benefits from the Company’s
purchase of substantially all of the assets of Rader Farms, which Executive
agrees shall be deemed additional consideration from the Company for Executive’s
restrictive covenants set forth in this Section 10.

11.           Other Agreements.  Executive reaffirms Executive’s obligations set
forth in the Employee Proprietary Rights Agreement attached hereto as Exhibit
B.  Executive further acknowledges and agrees that he will comply with all other
Company policies and procedures, including, without limitation, the Company’s
Stock Trading policy.

12.           Assignment.  This Agreement shall not be assignable, in whole or
in part, by either party without the written consent of the other party, except
that the Company may, without the consent of Executive, assign its rights and
obligations under this Agreement to any corporation, firm or other business
entity (i) with or into which the Company may merge or consolidate, (ii) to
which the Company may sell or transfer all or substantially all of its assets or
(iii) of which 30% or more of the equity investment and of the voting control is
owned, directly or indirectly, by, or is under common ownership with, the
Company.  Upon such assignment by the Company, the Company shall attempt to
obtain the assignees’ written agreement enforceable by Executive to assume and
perform, from and after the date of such assignment, the terms, conditions, and
provisions imposed by this Agreement upon

6


--------------------------------------------------------------------------------


the Company.  After any such assignment by the Company and such written
agreement by the assignee, the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
Company for the purposes of all provisions of this Agreement including this
Section 12.

13.                                 Other Provisions.

13.1.        Governing Law.  This Agreement is made under and shall be governed
by and construed in accordance with the laws of the State of Washington without
reference to conflicts of law provisions thereof.

13.2.        Injunctive Relief.  Executive agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement.  Accordingly, Executive specifically agrees that the Company
shall be entitled to temporary and permanent injunctive relief to enforce the
provisions of this Agreement.  This provision with respect to injunctive relief
shall not, however, diminish the right of the Company to claim and recover
damages in addition to injunctive relief.

13.3.        Prior Agreements.  This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreements, representations, or warranties relating
to the subject matter of this Agreement which are not set forth herein.

13.4.        Withholding Taxes and Right of Offset.  The Company may withhold
from all payments and benefits under this Agreement all federal, state, city, or
other taxes as shall be required pursuant to any law or governmental regulation
or ruling.  Executive agrees that the Company may offset any payments owed to
Executive pursuant to this Agreement or otherwise against any amounts owed by
the Executive to the Company.

13.5.        Amendments.  No amendment or modification of this Agreement shall
be deemed effective unless made in writing signed by Executive and the Company.

13.6.        No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived, and shall not constitute a waiver
of such term or condition for the future or as to any act other than that
specifically waived.

13.7.        Severability.  To the extent any provision of this Agreement shall
be invalid or unenforceable, it shall be considered deleted from this Agreement
and the remainder of such provision and of this Agreement shall be unaffected
and shall continue in full force and effect.

13.8.        Survivability.  Sections 6, 7, 8, 9, 10, 11, 12, and 13 of this
Agreement shall survive the termination of this Agreement and the termination of
Executive’s employment with the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

“Company”:

Rader Farms Acquisition Corp.

 

 

 

 

 

 

/s/ Eric J. Kufel

 

 

 

Eric J. Kufel, President

 

 

 

 

 

 

 

 

 

 

“Executive”:

/s/ Brad Rader

 

 

 

Brad Rader

 

 

7


--------------------------------------------------------------------------------


Exhibit A

OFFICER

INCENTIVE STOCK OPTION

AGREEMENT

THE INVENTURE GROUP, INC., a Delaware corporation (the “Company”), hereby grants
effective May     , 2007 to Brad Rader (the “Optionee”) an option to purchase a
total of 100,000 shares of common stock, par value $.01 per share, of the
Company (the “Common Stock”) at a price of  $              per share.

1.             Nature of the Option.  This option is intended to be an
“Incentive Stock Option” as defined in and subject to the limitations of Section
422A of the Internal Revenue Code of 1986 and has been granted under the
Company’s 2005 Equity Incentive Plan, as amended (the “Plan”).

2.             Exercise of Option.

a)  This option may be exercised by delivery of written notice to the Company
stating the number of shares of Common Stock with respect to which the option is
being exercised, making such representations, warranties and agreements with
respect to such shares of Common Stock as may be required by the Company, and
accompanied by full payment of the purchase price therefor.  Payment may be made
in cash, by check, by delivery of shares of Common Stock or in such other form
or combination of forms as shall be acceptable to the Company, provided that any
loan or guaranty by the Company of the purchase price may only be made if the
Company’s Board of Directors determines that such loan or guaranty is reasonably
expected to benefit the Company.  This option shall not be exercisable as to
fewer than 500 shares of Common Stock, or the remaining shares of Common Stock
covered by this option if fewer than 500.

b)  This option shall vest and become exercisable on and after the following
dates:

May     , 2008                         33,333  shares

May     , 2009                         33,333  shares

May     , 2010                         33,334  shares

Notwithstanding the foregoing, all of the options granted to Optionee hereunder
shall immediately, and without further action of any party, vest upon a “change
of control” of Company.  When used herein, the term “change of control” shall
mean the change of hands, within any consecutive one-month period, of more than
thirty percent (30%) of the voting stock of the Company, with the concomitant
result that the new owner or owners of such stock exercise their voting rights
to “control” the identities of the members of the Board, as the term “control”
is defined, or to which reference is made, in the regulations promulgated under
the Securities Exchange Act of 1934.

3.             Termination.  This option shall expire five (5) years from the
effective date above, (the “Expiration Date”) unless earlier terminated in
accordance with the provisions hereof.

4.             Early Termination.

a)             In the event that the Optionee’s employment is terminated for
cause, the option granted hereunder shall lapse to the extent unexercised
immediately upon the giving of the notice of such termination.  Fur purposes of
this paragraph, “for cause” shall mean incompetence, gross negligence,
insubordination, conviction of a felony or willful misconduct by the Optionee as
determined in good faith by the Board of Directors of the Company, a Committee
of the Board of Directors with the authority to make such a determination or the
Board of Directors of the subsidiary of the Company at which Optionee is
employed.

b)            In the event of the death of the Optionee, the Optionee’s estate
shall have the privilege of exercising the option granted hereunder not
theretofore exercised by the Optionee, to the extent that the Optionee was
entitled to exercise such rights on the date of the Optionee’s death; but in
such event, the period of time within which the purchase or exercise may be made
shall be the earlier of (i) 180 days next succeeding the death of the Optionee
or (ii) the Expiration Date.

c)             In the event of termination of employment with the Company or its
subsidiaries by the Optionee for any reason other than for cause or death, the
Optionee shall have the right to exercise the option

8


--------------------------------------------------------------------------------


granted hereunder, to the extent that the Optionee was entitled to exercise such
option on the date of such termination, during the period ending 60 days
following such termination date.

5.             Adjustment Provisions.

a)             If the Company shall at any time change the number of issued
shares of Common Stock without new consideration of the Company (such as by
stock dividend, stock split, recapitalization, reorganization, exchange of
shares, liquidation, combination or other change in corporate structure
affecting the Common Stock), the number of shares of Common Stock covered by
this option and the purchase price shall be adjusted so that the net value of
this option shall not be changed.

b)            In the case of any sale of assets, merger, consolidation,
combination or other corporate reorganization or restructuring of the Company
with or into another corporation which results in the outstanding common stock
being converted into or exchanged for different securities, cash or other
property, or any combination thereof (an “Acquisition”), the Optionee shall have
the right thereafter and during the term of this option, to receive upon
exercise thereof in whole or in part the Acquisition Consideration (as defined
below) receivable upon the Acquisition by a holder of the number of shares of
Common Stock which might have been obtained upon exercise of this option or
portion hereof, as the case may be, immediately prior to the Acquisition.  The
term “Acquisition Consideration” shall mean the kind and amount of securities,
cash or other property or any combination thereof receivable in respect of one
share of Common Stock upon consummation of an Acquisition.

6.             Assignment or Transfer.  This option may not be assigned or
transferred and shall be exercisable only by the Optionee during the Optionee’s
lifetime.

7.             Agreement to Serve.  The Optionee agrees that, during the course
of any employment by the Company, he/she will devote such time, energy and skill
to the service of the Company as may reasonably be necessary to carry out
his/her duties as an employee.  The Optionee further agrees that during the
course of his/her service as an employee of the Company, he/she will devote such
time, energy and skill to the service of the Company as may reasonably be
necessary to carry out his/her obligations as an employee.  Notwithstanding the
foregoing, this option is not a contract of employment and the terms of any
employment of the Optionee shall not be enlarged or otherwise affected hereby
except to the extent specifically so provided herein.

8.             Reserved Shares.  The Company has duly reserved for issuance a
number of authorized but unissued shares adequate to fulfill its obligations
under this Agreement.  During the term of this Agreement, the Company shall take
such action as may be necessary to maintain at all times an adequate number of
shares reserved for issuance or treasury shares to fulfill its obligations
hereunder.

9.             Legends.  The certificates evidencing shares of Common Stock
purchased pursuant to this option shall bear any legends deemed necessary by the
Company.

10.           Compliance with Law.  This option shall not be exercised, and no
shares of Common Stock shall be issued in respect hereof, unless in compliance
with federal and applicable state securities laws.  The Optionee hereby agrees
to execute such documents as the Company may reasonably request to assure the
availability to the Company of an exemption from the registration requirements
of the Securities Act or any state securities or blue sky laws.

11.           Representations of the Optionee.  As a condition to the exercise
of this option, the Optionee will deliver to the Company such signed
representations, warranties and agreements as may be necessary, in the opinion
of counsel satisfactory to the Company, for compliance with applicable federal
and state securities laws.

12.           Resale.  The Optionee’s ability to transfer shares of Common Stock
purchased pursuant to this option or securities acquired in lieu thereof or in
exchange therefor may be restricted under federal or state securities laws.  The
Optionee shall not resell or offer for resale such shares of Common Stock or
securities unless they have been registered or qualified for resale under all
applicable federal and state securities laws or an exemption from such
registration or qualification is available in the opinion of counsel
satisfactory to the Company.

9


--------------------------------------------------------------------------------


13.           Notice.  All notices or other communications desired to be given
hereunder shall be in writing and shall be deemed to have been duly given upon
receipt, if personally delivered, or on the third business day following mailing
by United States first class mail, postage prepaid, and addressed as follows:

If to the Company:

The Inventure Group, Inc.

5050 N 40th Street, Suite 300

Phoenix, AZ 85018

Attention: Treasurer

If to the Optionee:

Name

Brad Rader

 

Street

 

 

City/State/Zip

 

 

 

or to such other address as either party shall give to the other in the manner
set forth above.

14.           Withholding.  If the exercise of any rights granted in this
Agreement or the disposition of shares following exercise of such rights results
in the Optionee’s realization of income which for federal, state or local income
tax purposes is, in the opinion of the Company, subject to withholding of tax,
the Optionee will pay to the Company an amount equal to such withholding tax (or
the Company may withhold such amount from any compensation due the Optionee)
prior to delivery of certificates evidencing the shares of Common Stock
purchased.

15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflicts of
laws).

16.           Miscellaneous.  References herein to a date on or as of which an
expiration, termination or lapse shall occur shall be deemed to refer to 11:59
P.M., Phoenix, Arizona time, on such date.

IN WITNESS WHEREOF, the Company and the Optionee have executed this Incentive
Stock Option Agreement effective on the first date mentioned above.

THE COMPANY:

THE OPTIONEE:

 

 

THE INVENTURE GROUP, INC.

 

 

 

 

 

 

 

Eric J. Kufel, Chief Executive Officer

Brad Rader

 

10


--------------------------------------------------------------------------------


Exhibit B

The Inventure Group, Inc. Proprietary Rights Agreement

THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS WHICH ARE BINDING.  PLEASE READ IT
IN FULL BEFORE YOU SIGN.

I recognize the importance of protecting the Company’s relationships and its
rights to inventions, discoveries, ideas, confidential information and other
intellectual property, and for good and valuable consideration which I have
received, including my engagement to provide services to the Company as an
independent contractor or at-will employee (in either event referred to
hereinafter as my “Relationship with the Company,”) or the continuation of my
Relationship with the Company, I agree to the following:

1.             DEFINITIONS.  For the purposes of this Agreement:

(a)                   “Company” means The Inventure Group, Inc., and its
subsidiaries.

(b)                   “Creation” means any invention, discovery, idea, concept,
design, process, work of authorship, development or improvement (whether or not
subject to copyright or patent protection and whether or not reduced to practice
by me):  (i) relating to any past, present or reasonably anticipated business of
the Company and which is or was created or otherwise developed during my
Relationship with the Company, (ii) which is or was created or otherwise
developed while performing work for the Company, or (iii) which is or was
created or otherwise developed at any time using equipment, supplies,
facilities, information or proprietary rights or other property of the Company.

(c)                   “Computer Information” means all information and
communications created, received, or stored on or passed through the Company’s
computer and communications systems.  Among other things, Computer Information
includes all of my files, voice mail and e-mail.

(d)                   “Confidential Information” means information (including
information created by me) which is not generally known about the Company or its
business, including without limitation about its products, projects, designs,
developmental or experimental work, computer programs, software, data bases,
know-how, processes, formulas, recipes, manufacturing processes, customers,
suppliers, business plans, marketing plans and strategies, finances, or
personnel, and information obtained from third parties under confidentiality
agreements.

2.             OWNERSHIP OF CREATIONS

(a)                   Inventions Retained.  I represent that all matters which I
have created or otherwise developed prior to my Relationship with the Company or
my signing this Agreement, which I wish to exclude from my obligations to the
Company under this agreement, are listed below.  If no items are  listed below,
I represent that there are no such matters to be excluded.

 

(b)                   Assignment of Creations.  I hereby agree to hold in trust
for the sole right and benefit of the Company and assign to the Company all my
right, title and interest in and to any and all Creations created or otherwise
developed, alone or in conjunction with others.  I further agree to assign to
any third party, including the United States government, all my right, title and
interest in and to any and all Creations whenever such assignment is requested
by a contract between the Company and such third party.

(c)                   Maintenance of Records.  I agree to keep and maintain
adequate and current written records of all Creations made by me, in the form of
notes, sketches, drawings and other notations which may be specified by the
Company, which records shall be available to and remain the sole property of the
Company at all times.

11


--------------------------------------------------------------------------------


(d)                   Disclosure of Creations and Filings.  I agree to promptly
disclose to the Company in writing all Creations created or otherwise developed
by me alone or in conjunction with others, as well as any and all patent
applications or copyright registrations filed by me during and within one (1)
year after termination of my Relationship with the Company.

(e)                   Assistance.  During and after the period of my
Relationship with the Company, I agree that I will give the Company all
assistance it reasonably requires (at the Company’s expense) to file for,
maintain, protect and enforce the Company’s patents, copyrights, trademarks,
trade secrets and other rights in Creations, in any and all countries.  To that
end I will sign documents and do other acts which the Company may determine
necessary or desirable including, without limitation, giving evidence and
testimony in support of the Company’s rights hereunder.

(f)                    Intellectual Property Rights in Works of Authorship.  I
acknowledge and agree that any intellectual property rights in Creations which
are works of authorship belong to the Company and are “works made for hire”
within the definition of section 101 of the United States Copyright Acts of
1976, Title 17, United States Code.  The Company or any of its direct or
indirect licensees shall not be obligated to designate me as author of any
design, software, firmware, related documentation, or any other work of
authorship when distributed publicly or otherwise, nor to make any distribution.

3.             CONFIDENTIAL INFORMATION

(a)                   Ownership of Confidential Information.  All Confidential
Information which I create or otherwise develop or which comes into my
possession or that previously came into my possession shall be and remain the
exclusive property of the Company.

(b)                   No Disclosure of Confidential Information.  Unless
authorized in writing by the Company, I will maintain all Confidential
Information in confidence and, except as necessary in conjunction with my work
for the Company, will not copy or make notes of, divulge to anyone outside the
Company or use any of the Confidential Information for my own or another’s
benefit, either during or after the term of my Relationship with the Company.  I
agree that I will promptly disclose to the Company all Confidential Information
developed by me.  I will abide by any policies and procedures adopted from time
to time by the Company to facilitate such disclosures.

(c)                   Returning the Company Documents and Tangible Property. 
Upon request of the Company and, in any event, upon termination of my
Relationship with the Company, I will promptly surrender and deliver to the
Company (and will not keep in my possession or deliver to anyone else) and agree
not to use any Confidential Information, records, data, notes, reports,
proposals, lists, correspondence, computer code, specifications, drawings,
blueprints, sketches, flow diagrams, materials,  equipment, devices or any other
documents or property (including photocopies or other reproductions of any of
the aforesaid items) of the Company.

(d)                   Confidential Information of Third Parties.  During my
Relationship with the Company I may receive, under non-disclosure agreements
agreed to by authorized representatives of the Company, information claimed by
third parties to be their confidential information.  I agree that I will respect
such agreements and will not disclose such information to any person or
organization, except as is necessary in carrying out my work for the Company
consistent with the Company’s agreement with such third parties.  At the request
of the Company and, in any event, upon the termination of my Relationship with
the Company, I will promptly surrender to the Company any such information.

4.             NON-USE OF PROPERTY OF THIRD PARTIES.   During my Relationship
with the Company, I will not improperly use or disclose any confidential or
proprietary information or property of any third party (including any former
employer).

5.             NO PRIOR RESTRICTIONS.  I hereby represent and warrant that I am
free to enter into or continue my Relationship with the Company and that there
are no contracts or restrictive covenants preventing full performance of my
duties.

12


--------------------------------------------------------------------------------


6.             LIMITATIONS ON COMPETITIVE ACTIVITIES DURING RELATIONSHIP. 
During my Relationship with the Company, I will not, alone or with others,
directly or indirectly, work on, plan, prepare for, organize or engage in any
consulting, employment or other business activity (whether or not for
compensation) that is competitive with the business in which the Company is
involved or may hereafter become involved, nor will I engage in any other
activity that conflicts with my obligations to the Company.  Prior to working
on, planning, preparing for, organizing or engaging in any consulting,
employment or other business activity outside my Relationship with the Company,
I will consult my manager or supervisor to ensure that no conflict of interest
with the Company exists.

7.             PUBLISHING.  Unless approved by the Company in writing, I will
not publish anything in the Company’s business areas of interest during my
Relationship with the Company.

8.             NO GUARANTEE OF EMPLOYMENT.  I expressly acknowledge and agree
that this is not an agreement by the Company to employ me, or otherwise engage
my services, for any period, and unless otherwise expressly agreed in writing
between me and the Company, my Relationship with the Company may be terminated
at any time, with or without cause by either myself or the Company.  All of the
terms of this Agreement shall survive any termination of my Relationship with
the Company.

9.             NO EXPECTATION OF PRIVACY.  The Company retains the right, with
or without cause or notice to me, to access or monitor all Computer Information,
including but not limited to my e-mail and voice mail.  I agree that I have no
reasonable expectation of privacy in the Computer Information and expressly
waive any right of privacy or similar right in the Computer Information.  I
agree that Computer Information is the sole and exclusive property of the
Company.  Any of my files, e-mail or other Computer Information stored on the
Company’s computer and/or communications systems shall become the property of
the Company.  I agree that I shall not install or use encryption software on any
of the Company’s computers without first obtaining written permission from my
manager or supervisor.  I agree that I shall not use passwords or encryption
keys that are unknown to my manager or supervisor.

10.           MISCELLANEOUS

(a)                   Severability. If any provision of this Agreement or
portion thereof is determined by a court of competent jurisdiction to be wholly
or partially unenforceable for any reason, such provision or portion thereof
shall be considered separate from the remainder of this Agreement, which shall
remain in full force and effect.

(b)                   Waiver.  The Company’s waiver or failure to enforce any
violation or provision of this Agreement shall not constitute a waiver of its
rights hereunder with respect to any other or continuing violation or provision
of this Agreement, and shall be effective only if in writing, signed by the
Company, and then only in the specific instance and for the specific purpose
given.

(c)                   Governing Law. This agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Arizona.  I
agree that suit to enforce any provision of this Agreement or to obtain any
remedy with respect hereto may be brought in Superior Court, Maricopa County,
Arizona, and for this purpose I hereby expressly and irrevocably consent to the
jurisdiction of this court.

(d)                   Successors.  This Agreement shall be for the benefit of
and be binding upon:  i) my executors, heirs, legatees and personal
representatives, and ii) the successors and assigns of the Company.

(e)                   Entirety of Agreement.  This Agreement supersedes all
prior agreements concerning Creations, Computer Information, Confidential
Information, and the other matters referred to herein between myself and the
Company.  No amendment or modification of this Agreement shall be deemed
effective unless made in writing signed by me and the Company.

13


--------------------------------------------------------------------------------


Employee or Independent Contractor:

 

 



/s/ Brad Rader

 

Brad Rader

 

 

 

May 17, 2007

 

Date

 

 

 

 

Accepted and agreed:

 

The Inventure Group, Inc.

 

 

By:

/s/ Terry McDaniels

 

Name:

Terry McDaniels

 

Its:

COO

 

 


--------------------------------------------------------------------------------